Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or render obvious independent claims 1 and 11 as arranged, specifically “a first branch comprising a first arm and a second arm parallel to the first arm, each of the first arm and the second arm being orthogonal to and positioned on a first side of the lateral axis; and three or more first dipoles, each first dipole comprising a pair of dipole elements, a first dipole element of each first dipole extending orthogonally from the first arm and a second dipole element of each first dipole extending orthogonally from the second arm, each first and second dipole element extending away from a longitudinal axis of the first branch, and a second branch comprising a third arm and a fourth arm parallel to the third arm, each of the third arm and the fourth arm being orthogonal to and positioned on a second side of the lateral axis that is opposite the first side of the lateral axis, and three or more second dipoles, each second dipole comprising a pair of dipole elements, a third dipole element of each second dipole extending orthogonally from the third arm and a fourth dipole element of each second dipole extending orthogonally from the fourth arm, each third and fourth dipole element extending away from the longitudinal axis of the second branch.” This arrangement of the first and second branches will provide unique antenna performance not realized by the prior art of record. It would not have been obvious to modify the prior art of record because it would have unpredictable impacts on the performance of the antenna.
The rest of the claims are allowable based on their dependence from the above claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957. The examiner can normally be reached M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL MUNOZ/Primary Examiner, Art Unit 2896